[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Pursuant to Section 28B.1 of the Connecticut Practice Book, the Court suspends Gina Cecil from the practice of law for a period of one year, retroactive to November 3, 1992. As a condition precedent to her reinstatement, the Respondent must file with the Court certified proof that she has passed an examination in Legal Ethics approved by any state Bar Examining Committee. If such proof has not been filed by November 3, 1933, the period of suspension will continue until CT Page 454 it is filed. Respondent must obtain written notice from the Court that the proof submitted of the successful completion of the Legal Ethics exam is satisfactory to the Court.